Order entered April 16, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00373-CR

                          CHARLES WILLIAM DOSS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F12-58147-Y

                                           ORDER
       Appellant has filed a motion in this court that asks the trial court for a free reporter’s

record of the trial court proceedings. This court issued its opinion on May 28, 2014 and the

mandate issued on December 1, 2014. Appellant’s motion is DENIED.




                                                     /s/   BILL WHITEHILL
                                                           JUSTICE